Exhibit 10.63

UTi WORLDWIDE INC.

2009 LONG-TERM INCENTIVE PLAN

 

 

Form of Performance Compensation Award Agreement

Providing for the Withholding of Shares to Satisfy Tax Liabilities

(for U.S. residents/taxpayers)

Award No.         

You (the “Participant”) are hereby awarded Performance Units subject to the
terms and conditions set forth in this Performance Compensation Award Agreement
(“Award”) and in the UTi Worldwide Inc. 2009 Long-Term Incentive Plan (“Plan”),
which is attached hereto as Exhibit A. A summary of the Plan appears in the
Prospectus, which is attached hereto as Exhibit B. You should carefully review
these documents, and consult with your personal legal and financial advisors, in
order to assure that you fully understand the terms, conditions, and financial
implications of this Award before executing this Award.

By executing this Award, you agree to be bound by all of the terms and
conditions of the Plan as if they had been set out verbatim in this Award. In
addition, you recognize and agree that all determinations, interpretations, or
other actions respecting the Plan and this Award will be made by the Committee
and shall be final, conclusive and binding on all parties, including you and
your successors in interest. Capitalized terms are defined in the Plan or in
this Award.

1. Specific Terms. This Award is being granted pursuant to Section 9(c) of the
Plan as a “Performance Compensation Award,” and shall have, and be interpreted
according to, the following terms, subject to the Plan in all instances and, if
you are a “covered employee” within the meaning of Section 162(m) of the Code
for a taxable year of the Company during or after the Performance Period ends,
to the Committee’s interpretation of the Plan and this Award any manner that the
Committee may deem necessary or appropriate in order for this Award to satisfy
the requirements for “performance-based compensation” within the meaning of
Section 162(m)(4) of the Code and associated to regulations and rulings.

 

Name of Participant    Grant Date of Award    Maximum Number of Shares Subject
to Performance Units                 (“Maximum Award Number”), which equals
    % of the Target Award Number of Shares. Target Number of Shares Subject to
Performance Units                 (“Target Award Number”) Performance Period   
Eligibility Threshold and Target Performance Goal    The Eligibility Threshold
and Target Performance Goal are as set forth on Schedule I attached hereto.
Vesting Date   



--------------------------------------------------------------------------------

Performance Compensation Award Agreement (for U.S. residents/taxpayers)

UTi Worldwide Inc.

2009 Long-Term Incentive Plan

Page 2

 

Requirements for Vesting    Subject to accelerated vesting as provided in
Sections 2 and 3 below and provided that the Eligibility Threshold for the
Performance Period has been met or exceeded, as of the Vesting Date, you shall
become vested in a number of Performance Units equal to the Target Award Number
multiplied by the vesting percentage calculated in accordance with the table
immediately below (up to the Maximum Award Number, if applicable):

 

Vesting Percentage

  

Performance Range

  

Performance Level

0%

  

<     % of Target

Performance Goal

   Below minimum

%

  

    % of Target

Performance Goal

   Minimum

%

  

    % of Target

Performance Goal

   Target

%

  

    % of Target

Performance Goal

   Maximum

 

Section 83(b) Election Permitted

   ¨  Yes            ¨  No

Deferral Election Permitted

   ¨  Yes            ¨  No

2. Accelerated Vesting Upon a Triggering Event. The provisions of this Section 2
shall apply in the event your Continuous Service ends prior to the Vesting Date
due to your death or Disability (any such event, a “Triggering Event”). In the
event a Triggering Event occurs after the last day of the Company’s first fiscal
year during the Performance Period, then in order to determine if you are
entitled to vest in any of the Performance Units, [TO BE COMPLETED BASED ON
TERMS OF AWARD].

3. Accelerated Vesting upon Termination upon a Change in Control.

(a) In the event of a Change in Control and to the extent that this Award is
assumed or substituted by the Successor Corporation, unless otherwise
specifically provided in an employment or other similar agreement between the
Company or any of its Affiliates and you then in effect (in which case the
provisions of such agreement shall control), in the event you are Involuntarily
Terminated on or within 12 months (or such other period set forth in any
applicable employment or similar agreement) following a Change in Control, then
this Award shall         .

(b) In the event of a Change in Control and to the extent this Award is neither
assumed or replaced with a substantially equivalent Award by the Successor
Corporation, unless otherwise specifically provided in an employment or other
similar agreement between the Company or any of its Affiliates and you then in
effect (in which case the provisions of such agreement shall control), the
Committee may, in its sole and absolute discretion and authority, take any of
the actions provided for in Section 13(b) of the Plan for such circumstances.



--------------------------------------------------------------------------------

Performance Compensation Award Agreement (for U.S. residents/taxpayers)

UTi Worldwide Inc.

2009 Long-Term Incentive Plan

Page 3

 

4. Satisfaction of Vesting Restrictions. No Shares will be issued before you
complete the requirements that are necessary for you to vest in the Shares
underlying your Performance Units. As soon as practicable after the date on
which your Award vests in whole or in part, but no later than      days
thereafter, the Company will issue to you or your duly-authorized transferee,
free from vesting restrictions (but subject to such legends as the Company
determines to be appropriate), one Share for each vested Performance Unit.
Fractional shares (including fractional shares resulting from Section 6 of this
Award) will not be issued, and cash shall be paid in lieu thereof. Certificates
shall not be delivered to you unless you have made arrangements satisfactory to
the Committee to satisfy tax-withholding obligations.

5. Failure of Vesting Restrictions. By executing this Award, you acknowledge and
agree that if your Continuous Service terminates prior to the date that you
satisfy the vesting requirements for unvested Shares set forth in Section 1 of
this Award (and subject to any accelerated vesting pursuant to Sections 2 or 3
above), you will irrevocably forfeit any and all rights to unvested Shares under
this Award, and this Award with respect to such unvested Shares will immediately
become null, void, and unenforceable. For the sake of clarity, unless otherwise
expressly provided in an employment or other similar agreement between the
Company or any of its Affiliates and you then in effect, in the event your
employment is terminated without Cause at any time, you will not vest in any of
the Shares subject to this Award and will forfeit all rights under this Award.

6. Dividends. Whenever Shares are deliverable to you or your duly-authorized
transferee pursuant to the vesting of the Shares underlying your Performance
Units, you or your duly-authorized transferee shall also be entitled to receive,
with respect to each Share then vesting a number of additional Shares equal to
the sum of:

(i) any per-Share dividends which were declared and paid in Shares to the
Company’s shareholders of record between the Grant Date and the date Shares are
delivered to you or your duly authorized transferee pursuant to the particular
vesting event for this Award; and

(ii) the Shares that you or your duly authorized transferee could have purchased
at their Fair Market Value on the payment date of any cash dividends if you or
your duly authorized transferee had received such cash dividends with respect to
each Share underlying your Performance Units, between the Grant Date and the
date Shares are delivered to you or your duly authorized transferee pursuant to
the particular vesting event for this Award.

7. Voting. With respect to the Shares to be issued or held by you pursuant to
this Award, you may not exercise voting rights until you become the record owner
of the Shares.

8. Modifications. This Award may be modified or amended at any time, provided
that you must consent in writing to any modification that materially and
adversely affects your rights under the Award unless, before a Change in
Control, the Committee determines in good faith that the modification is not
materially adverse to you; provided, further, however, that, if the Committee
determines that the Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Committee may adopt such
amendments to the Plan and this Award or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such section.



--------------------------------------------------------------------------------

Performance Compensation Award Agreement (for U.S. residents/taxpayers)

UTi Worldwide Inc.

2009 Long-Term Incentive Plan

Page 4

 

9. Termination, Rescission, Recapture and Reimbursement. By executing this
Award, you acknowledge and agree that this Award is made subject to the
Company’s right of Termination in the circumstances provided for in Section 15
of the Plan and the Company’s right of Termination, Rescission, Recapture and
Reimbursement in the circumstances provided for in Section 16 of the Plan.

10. Not a Contract of Employment. By executing this Award, you acknowledge and
agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award, could claim that he or she was
terminated to preclude vesting; (ii) you promise never to make such a claim;
(iii) nothing in this Award or the Plan confers on you any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way your right or the Company’s right to terminate your
employment, service, or consulting relationship at any time, with or without
Cause; and (iv) the Company would not have granted this Award to you but for
these acknowledgements and agreements.

11. Severability. Subject to one exception, every provision of this Award and
the Plan is intended to be severable, and if any provision of the Plan or this
Award is held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions shall continue to be fully effective.
The only exception is that this Award shall be forfeited and unenforceable by
you if any provision of Section 9 is illegal, invalid, or unenforceable.

12. Notices. Any notice or communication required or permitted by any provision
of this Award to be given to you shall be in writing and shall be delivered
personally or sent by certified mail, return receipt requested, addressed to you
at the last address that the Company had for you on its records. Each party may,
from time to time, by notice to the other party hereto, specify a new address
for delivery of notices relating to this Award. Any such notice shall be deemed
to be given as of the date such notice is personally delivered or properly
mailed.

13. Binding Effect. Every provision of this Award shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, permitted transferees, and permitted assigns.

14. Headings. Headings shall be ignored in interpreting this Award.

15. Counterparts. This Award may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute the same instrument.

16. Governing Law. The laws of the British Virgin Islands shall govern the
validity of this Award, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto.

17. Plan Governs. By signing this Award, you acknowledge that you have received
a copy of the Plan and that your Award is subject to all the provisions
contained in the Plan, the provisions of which are made a part of this Award and
your Award is subject to all interpretations,



--------------------------------------------------------------------------------

Performance Compensation Award Agreement (for U.S. residents/taxpayers)

UTi Worldwide Inc.

2009 Long-Term Incentive Plan

Page 5

 

amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award and those of the Plan, the provisions of the Plan shall control.
In addition, you recognize and agree that all determinations, interpretations or
other actions respecting the Plan and this Award may be made by Committee in its
sole and absolute discretion, and that such determinations, interpretations or
other actions are final, conclusive and binding upon all parties, including you,
your heirs, and representatives.

18. Taxes. By signing this Award, you acknowledge that you shall be solely
responsible for the satisfaction of any federal, state, province, local or
foreign taxes that may arise in connection with this Award (including any taxes
arising under Sections 409A or 4999 of the Code), except to the extent otherwise
specifically provided in a written agreement with the Company. If the Company is
obligated to withhold an amount on account of any federal, state, province,
local or foreign tax imposed as a result of the grant of this Award or as a
result of the issuance or vesting of Shares pursuant to this Award (the date
upon which the Company becomes so obligated shall be referred to herein as the
“Withholding Date”), then you shall pay to the Company the minimum aggregate
amount that the Company is obligated to withhold as such amount shall be
determined by the Company in its discretion (the “Minimum Withholding
Liability”), which payment shall be made by the automatic cancellation by the
Company of a number of vested Shares subject to this Award, the aggregate Fair
Market Value of which is equal to the Minimum Withholding Liability (such
cancelled vested Shares to be valued on the basis of the aggregate Fair Market
Value thereof on the Withholding Date); provided that the number of vested
Shares so cancelled will be rounded up to the nearest whole Share sufficient to
satisfy the Minimum Withholding Liability, with cash being paid to you in an
amount equal to the amount by which the Fair Market Value of such cancelled
Shares exceeds the Minimum Withholding Liability. If the Fair Market Value of
the vested Shares subject to this Award is less than the Minimum Withholding
Liability, then you shall pay to the Company in cash the difference between the
Minimum Withholding Liability and the Fair Market Value of the vested Shares
subject to this Award, if any. The Company shall not be required to issue any
Shares until such obligations are satisfied. Neither the Company nor any of its
employees, officers, directors, or service providers shall have any obligation
whatsoever to pay such taxes, to prevent you from incurring them or to mitigate
or protect you from any such tax liabilities. In the absence of any other
arrangement, if you are an Employee, you shall be deemed to have directed the
Company to withhold or collect from your cash compensation an amount sufficient
to satisfy such tax obligations from the next payroll payment or payments
otherwise payable after the date of the issuance of the Shares. Notwithstanding
anything to the contrary contained herein or in the Plan, if your payments or
benefits as a result of your termination of Continuous Service constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, payment of such amounts shall not commence until you incur a “separation
from service” within the meaning of Treasury Regulation §1.409A-1(h). If at the
time of your “separation from service,” you are a “specified employee” within
the meaning of Section 409A of the Code, any amount that constitutes
“nonqualified deferred compensation” that becomes payable to you on account of
your “separation from service” (including any amounts payable pursuant to the
preceding sentence) will not be paid until after the end of the sixth calendar
month beginning after your “separation from service” (the “409A Suspension
Period”). Within 14 calendar days after the end of the 409A Suspension Period,
you shall be paid any payments delayed because of the preceding sentence,
together with interest on them for the period of delay at a rate not less than
the average prime interest rate published in the



--------------------------------------------------------------------------------

Performance Compensation Award Agreement (for U.S. residents/taxpayers)

UTi Worldwide Inc.

2009 Long-Term Incentive Plan

Page 6

 

Wall Street Journal on any day chosen by the Committee during that period.
Thereafter, you shall receive any remaining benefits as if there had not been an
earlier delay.

[signature page follows]



--------------------------------------------------------------------------------

Performance Compensation Award Agreement (for U.S. residents/taxpayers)

UTi Worldwide Inc.

2009 Long-Term Incentive Plan

Page 7

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Share Units are
awarded under and governed by the terms and conditions of this Award and the
Plan.

 

UTi WORLDWIDE INC.

By:

 

 

Name:

 

Title:

  PARTICIPANT The undersigned Participant hereby accepts the terms of this Award
and the Plan.

 

Name of Participant:                                 



--------------------------------------------------------------------------------

Performance Compensation Award Agreement

Schedule I

Eligibility Threshold and Performance Goals

Eligibility Threshold

Target Performance Goal



--------------------------------------------------------------------------------

UTi WORLDWIDE INC.

2009 LONG-TERM INCENTIVE PLAN

Exhibit A

Plan Document



--------------------------------------------------------------------------------

UTi WORLDWIDE INC.

2009 LONG-TERM INCENTIVE PLAN

Exhibit B

Prospectus